       Case
        Case1:18-cr-00037-PGG
              1:20-cv-04359-PGGDocument
                                 Document
                                        158-1
                                          3 Filed
                                              Filed
                                                  08/25/20
                                                    08/24/20Page
                                                             Page1 of
                                                                   1 of
                                                                      44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                 v.                                                     18 Cr. 37 (PGG)

 Ovidio Ochoa,
                             Defendant.



 Ovidio Ochoa,                                                          20 Civ. 4359 (PGG)
                             Petitioner

                 v.

 United States of America,
                             Respondent.


                      Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Ovidio Ochoa has moved for relief from his conviction pursuant to 28

U.S.C. § 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that

the testimony of Petitioner’s former trial counsel, Dawn Florio, Esq. (“Counsel”), will be needed

in order to allow the Government to respond to the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.
        Case
         Case1:18-cr-00037-PGG
               1:20-cv-04359-PGGDocument
                                 Document158-1  Filed
                                           3 Filed    08/24/20Page
                                                    08/25/20    Page 2 of
                                                                   2 of 4 4




Responsibility Formal Op. 10-4p56 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim;

       IT IS HEREBY ORDERED that Ovidio Ochoa execute and return to this Court within 30

days from today’s date the accompanying “Attorney-Client Privilege Waiver (Informed

Consent)” form. If the document is not received by the Court within 30 days from today’s date,

the Court will deny the § 2255 motion, on the ground that the movant failed to authorize the

disclosure of information needed to permit the Government to respond to the motion; and it is

       FURTHER ORDERED that no later than 30 days from the date that Ovidio Ochoa’s

Informed Consent is filed, Counsel shall give sworn testimony, in the form of an affidavit,

addressing the allegations of ineffective assistance of counsel made by movant; and it is

       FURTHER ORDERED that no later than 30 days from the date that Counsel files her

affidavit, the U.S. Attorney’s Office shall respond to Ovidio Ochoa’s § 2255 motion.

Dated: New York, New York
       August 25, 2020




                                                2
        Case
         Case1:18-cr-00037-PGG
               1:20-cv-04359-PGGDocument 158-1
                                  Document     Filed
                                           3 Filed   08/24/20Page
                                                   08/25/20   Page  3 of
                                                                  3 of 44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                 v.                                                        18 Cr. 37 (PGG)

 Ovidio Ochoa,
                             Defendant.


 Ovidio Ochoa,
                             Petitioner                                   20 Civ. 4359 (PGG)

                 v.

 United States of America,
                             Respondent.


                      Attorney-Client Privilege Waiver (Informed Consent)
To: Ovidio Ochoa

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your
former lawyer, Dawn Florio, Esq. (referred to in this form as “your former attorney”). The
Court has reviewed your papers and determined that it needs to have a sworn testimonial
statement from Counsel in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your
former attorney a secret—you must allow them to be disclosed to the Government and to the Court
pursuant to court order. The Court has already issued an Order (copy attached) ordering your
former attorney to give such testimony, in the form of an affidavit. This Informed Consent form is
designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
Court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in response
to a court order and (2) only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his or her representation of you. However, you should also know
       Case
        Case1:18-cr-00037-PGG
              1:20-cv-04359-PGGDocument
                                 Document
                                        158-1
                                          3 Filed
                                              Filed
                                                  08/25/20
                                                    08/24/20Page
                                                             Page4 of
                                                                   4 of
                                                                      44




that the Court will deny your motion if you do not authorize your former attorney to give
an affidavit in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within thirty (30) days from the date of
the Court’s Order directing your former attorney to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the Court will automatically deny your
motion.

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated                    and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Dawn Florio, to
comply with the Court’s Order by giving testimony, in the form ordered by the Court,
relating to my motion to set aside my conviction on the ground of ineffective assistance of
counsel. This authorization allows my former attorney to testify only pursuant to court order, and
only to the extent necessary to shed light on the allegations of ineffective assistance of counsel
that are raised by my motion.

Dated: ________________________

       ________________________



Sworn to before me this _____ day of _______________, 20___

_____________________________________
Notary Public




                                                2
